opinión DISIDEnTE
DEL JUEZ ASOCIADO SEÑOR CORDOVA DÁVILA
Partiendo de la base de los hechos expuestos en la opinión de la mayoría, manifestamos nuestra inconformidad con las conclusiones que en dicha opinión se establecen con respecto al carácter de la servidumbre. Ordinariamente la servidum-bre de paso es discontinua y debe ser adquirida en virtud de título. Sobre este punto no hay discrepancia en la jurispru-*223dencia. Sin embargo, la servidumbre corriente de paso qne los tribunales y comentaristas califican de discontinua no puede confundirse con esta servidumbre de vía férrea que es estable, permanente, exclusiva y ostensible, y reúne todas las características de una servidumbre continua y aparente. La vía trazada y preparada para el paso de los trenes, con sus rieles tendidos en líneas paralelas, ocupa continuamente un espacio de terreno que no puede utilizarse para otra cosa que no sea el funcionamiento del ferrocarril. El uso de ese terreno tiene, por lo tanto, carácter de continuidad. Esta corte, en Torres v. Plazuela, 24 D.P.R. 479, expresó sus dudas en cuanto a la naturaleza de una servidumbre exactamente igual a la que en este pleito se discute. Hablando por labios de su Juez Asociado Sr. Wolf, dijo entonces este tribunal en el referido caso:
“Hay alguna duda respecto a la naturaleza de la servidumbre en -este caso. Generalmente una servidumbre de paso es una servidum-bre no aparente y discontinua. Si esto es así los apelantes están en lo correcto en alegar que de acuerdo con los artículos 546 y 547 del 'Código Civil tal derecho sólo puede ser adquirido mediante título es-crito. Por el contrario si debido a la colocación de la vía sobre el terreno la servidumbre se convierte en aparente, entonces puede ha-ber gran duda de si es necesario el documento escrito. Scaevola, Tomo X, página 238. De todos modos era necesario para la apelada probar un título de alguna clase. Discutiremos brevemente si el .apelado, dejando a un lado todo principio de estoppel, adquirió un título en este caso.”
En el caso de Gonzáles v. Plazuela Sugar Co., 42 D.P.R. 701, el Juez Texidor, hablando a nombre del tribunal, se hace eco de las dudas expresadas en la decisión anteriormente ci-tada y añade:
“Personalmente, el Juez Asociado ponente en este caso va un poco más allá, y entiende que esta servidumbre de paso de vía tiene, por su uso, el carácter de discontinua siempre. Y en este caso no .cabe duda alguna de que su adquisición requiere título escrito. El artículo 539 del Código Civil de Puerto Rico, al definir las clases de servidumbres, dice lo que son las continuas y discontinuas:
*224“ ‘Continuas son aquéllas cuyo uso es o puede ser incesante sin» la intervención de ningún hecho del hombre.
“ ‘Discontinuas son las que se usan a intervalos más o menos-largos y dependen de actos del hombre.’
“En cuanto una servidumbre se use a intervalos más o menos largos, y dependa de actos del hombre, ya no cabe clasificarla más qne como discontinua y así con la de vía para paso de un tren que sírve-las cosechas de determinado fundo.
“La servidumbre discontinua, sea o no aparente, no puede ad-quirirse más que en virtud de título (Art. 546 Código Civil) y deque el título ha de ser constitutivo de la servidumbre, no deja duda alguna la lectura del artículo 547 del Código Civil, así corno de que-no puede una servidumbre de esa clase adquirirse por prescripción;, algo perfectamente lógico, ya que los actos de uso, por no ser cons-tantes, y tener un principio y un fin que se reproducen sin perfecta continuidad, no pueden crear prescripción.”
Aún cuando el Juez Texidor aparece emitiendo una opinión personal, puede decirse que esta corte aceptó su criterio, ya que el fallo dictado demuestra que mereció la aprobación unánime del tribunal. Sin embargo, en el caso de Román v. Plazuela Sugar Co., 44 D.P.R. 52, esta Corte, refiriéndose a. una vía férrea que a juicio de la demandada constituía una servidumbre adquirida por prescripción, se expresó en los siguientes términos:
“La Corte de Distrito sostuvo que la demandada había adquirido una servidumbre por prescripción. La de si una servidumbre como la alegada por la demandada puede o no adquirirse por pres-cripción, es una cuestión interesante. No es necesario que la resol-vamos ahora. Véanse, sin embargo, los casos de Torres v. Falgorust, 37 La. Ann. 497; Torres v. Plazuela Sugar Co., 24 D.P.R. 479; 2 Morell, Legislación Hipotecaria, 666; 10 Scaevola, Comentarios al Código Civil, 260; y 4 Manresa, Comentarios al Código Civil, 599.”
Se ve realmente que esta corte ha tenido serias dudas y que aún se mantiene indecisa y vacilante sobre esta importantísima cuestión, a pesar de haber aceptado el criterio personal del Juez Texidor. Y no nos extrañan estas dudas y va-cilaciones, porque en realidad la naturaleza de esta servidum-bre no ha sido aún discutida con todo el detenimiento y la *225amplitud necesarios para poder establecer una conclusión qne sirva de precedente y qne establezca de nna manera definitiva el criterio de este tribunal.
Los comentaristas españoles nada dicen sobre esta servi-dumbre de vía férrea, que tampoco aparece considerada y dis-cutida por el Tribunal Supremo de España. En el estado de Louisiana, donde como en Puerto Pico se cultiva la caña de azúcar y se transporta a la factoría, se fia resuelto un caso que trata directamente esta servidumbre de vía férrea sobre un terreno privado y en beneficio de una empresa privada. No es posible negar, sin embargo, la continuidad del servicio que presta el terreno ocupado por la vía y utilizado exclusi-vamente para el paso de los trenes. Basta aplicar los prin-cipios generales de derecho en materias de servidumbre para llegar forzosamente a la conclusión de que este servicio es continuo y de que se presta constantemente con y sin la in-tervención del acto del hombre. En Francia se ha sostenido, interpretando el Código de Napoleón, que la servidumbre de paso por una carretera de macadám sigue siendo discontinua no obstante su aparente continuidad, porque necesita, para su ejercicio, del acto del hombre. Convenimos en que el acto material de pasar tiene que ser ejecutado por una persona; pero si el servicio prestado es continuo y como en el caso que nos ocupa hay que instalar rieles y preparar una vía para que crucen las locomotoras, la servidumbre que surja con la instalación de estos aparatos por donde pasan los trenes cons-tituye una unidad en la cual intervienen todos estos elemen-tos que se complementan y funden en una sola estructura. La opinión emitida por la Corte Suprema de Louisiana en el caso de Ogborn v. Lower Territory Refining & Mfg. Co., 129 La. 379, es interesante y no deja de ser curiosa. En dicho caso el juez ponente emite su criterio personal y aduce argu-mentos para demostrar que esta servidumbre es continua y aparente, pero agrega que la mayoría de la corte piensa de modo diferente por las razones que pasa a exponer. Al fina-*226lizar su opinión la corte dice qne en Francia nna servidumbre de paso no deja de ser discontinua dentro de las disposiciones del código si se ejerce por medio de una carretera de macadám y se añade que el carácter de esta carretera es tan aparente y continuo como un ferrocarril y que por lo tanto ambas ser-vidumbres no pueden ser distinguidas. Copiamos a continua-ción en toda su integridad la opinión emitida por el referido tribunal:
“El demandado está operando un tren a través de los terrenos del demandante para transportar su caña de azúcar a la factoría y la acción interpuesta trata de impedir que continúe operando su tren. El demandado alega que tiene una servidumbre de paso en los terre-nos del demandante en virtud de la prescripción de diez años. Ar-guye el demandante que esta servidumbre es discontinua y que por lo tanto no puede prescribir. La única cuestión fundamental a discutir en este caso es si esta alegación está bien fundada o no. El autor de esta opinión cree que una servidumbre, el ejercicio de la cual ne-cesita que se mantenga permanentemente una vía, consistente de fieles, traviesas, puentes, etc., de la cual el predio dominante tiene el uso exclusivo y el predio sirviente únicamente la carga, es continua y aparente. Así ha sido admitido por el derecho común y en opi-nión del juez ponente debe serlo dentro del derecho civil, porque los principios básicos de la prescripción son los mismos en los dos sis-temas de ley. La mayoría de la corte piensa de otro modo, sin embargo, por las razones que a continuación se expresan:
“Art. 727, C.C.:
“ ‘Las servidumbres son continuas o discontinuas. Las servi-dumbres continuas son aquéllas cuyo uso es o puede ser continuado sin el acto del hombre. Tales son las de acueducto, desagüe, vista y otras semejantes. Las discontinuas son aquéllas que necesitan del acto del hombre para su ejercicio. Tales son las de paso, de saca de agua, de pasto, y otras semejantes.’
“Art. 766:
“ ‘Las servidumbres continuas no aparentes y las discontinuas, sean o no aparentes, únicamente pueden adquirirse en virtud de tí-tulo. La posesión inmemorial no basta para adquirirla. Posesión inmemorial es aquélla sobre la cual ninguna persona viviente ha visto el principio y cuya existencia ha venido a conocer por información de sus mayores.’
*227“En el caso de Torres v. Falgorust, 37 La. Ann. 497, en que nna vereda qne conectaba un barrio populoso de las afueras de una ciudad con las márgenes del río, había existido y estaba abierta al pú-blico por espacio de cerca de un año a través de la finca contigua al río y que constantemente había sido utilizada por el público, esta corte resolvió que la servidumbre era discontinua y que por ende no podía adquirse por prescripción.
“Aubry & Rau, comentando los artículos que del Código de Na-poleón corresponden con los citados, dicen lo siguiente:
“ ‘Servidumbres discontinuas son aquéllas que necesitan de la in-tervención del hombre para su existencia. Lo que les caracteriza es que su ejercicio no existe más allá de la actuación del hombre. Cesa inmediatamente que termina esa actuación. De esa índole es la ser-vidumbre de paso; ésta es ejercida cada vez que el dueño del predio dominante pasa sobre el predio sirviente, y solamente durante el mo-mento en que atraviesa. La ley cita como ejemplos adicionales las servidumbres de saca de agua y de pastos.
“ ‘Estas servidumbres eontinan siendo discontinuas no obstante el hecho de que para que se les ejerza se necesita que se realicen cier-tos actos aparentes. Si se leen conjuntamente los artículos 688 y 689, se verá que el Código ha empleado dos divisiones distintas, que no deben ser confundidas, “apariencia’’ y “continuidad.” Una servi-dumbre de paso que de por sí se manifiesta por un portón o postigo, o de. la cual la llave ha sido entregada al dueño del predio domi-nante, o para la cual se han realizado obras que están a la vista— por ejemplo, un camino que atraviesa la finca contigua, un puente— no deja de seguir siendo discontinua según la clasificación hecha por el Código.’ Tomo 8, pág. 118, No. 248, Servidumbres.
“De la conocida obra de Carpentier et Du Saint (tomo, Servi-dumbres de Paso, Nos. 56 y 57), tomamos lo siguiente:
“ ‘La servidumbre de paso puede ser aparente. Lo' es si se mani-fiesta a virtud de alguna obra exterior, como por ejemplo, un portón o un camino de macadám. Mas, sin embargo, sigue siendo una ser-vidumbre discontinua no obstante su aparente continuidad, y, toda vez que la intervención del hombre es necesaria para su ejercicio, no puede adquirirse por prescripción. (Citas.) ’
“Así, pues, se verá que en Francia una servidumbre de paso es no obstante discontinua dentro del significado del artículo del Código arriba citado, si la misma se ejerce por medio de un camino de ma-cadám. Un camino de esa naturaleza es tan aparente y continuo como *228■un ferrocarril, y, por consiguiente, a este respecto los dos no son distinguibles. ’ ’
El Juez Presidente Sr. Breaux disintió.
La Corte Suprema de Louisiana más bien que convencida parece sentirse obligada a seguir la interpretación que se ba dado en Francia a preceptos del Código de Napoleón, idén-ticos a los del Código Civil de Louisiana. Sus argumentos no parecen estar muy de acuerdo con el fallo pronunciado.
En Kamer v. Bryant, 46 S. W. 14, resuelto por la Corte de Apelaciones de Kentucky, se sostuvo que la servidumbre constituida por un desvío usado por el dueño del predio dominante para conducir piedra de una cantera a un ferrocarril podía adquirirse por prescripción. En este caso la corte se ex-presó así:
“También somos de opinión de que los apelados han adquirido el derecho de servidumbre por prescripción. El derecho para usar el desvío fué primeramente reclamado y así usado en diciembre de 1875 y fué negado por primera vez en 1894, hace cerca de diez y nueve años. El hecho de que la cantera no fuese usada desde 1889 no in-terrumpió la prescripción en dicho año. El derecho a usar la can-tera y su dominio estuvo en litigio entre sus dueños y ni el apelante ni sus vendedores reclamaron entonces derecho alguno. Al tiempo en que el apelante compró su predio, el desvío estaba allí, y demos-traba de una manera clara que se estaba usando y de que se usaba para el beneficio de la cantera del apelado. T el apelante, que fué dueño de su predio por tres años, no formuló objeción alguna al desvío, habiéndolo hecho por primera vez cuando fracasaron las ne-gociaciones que hizo para comprarlo. El apelante tuvo noticia de la servidumbre al tiempo de comprar la propiedad y no puede ahora dis-cutir su existencia.”
Nuestro Código dice que son discontinuas las servidum-bres que se usan a intervalos más o menos largos y dependen de actos del hombre. En nuestro sentir la servidumbre de vía no se usa a intervalos más o menos largos, sino constan-temente, y no está esperando el acto del hombre para tener efectividad, puesto que el terreno ocupado por la vía se usa continuamente, con exclusión del dueño del predio que presta *229el servicio, para el funcionamiento del ferrocarril. La servi-dumbre de acueducto no deja de ser continua por el becbo de que se cierren las llaves o se interrumpa el cnrso de las agnas por nn acto del hombre. Esta servidumbre está considerada por nuestra jurisprudencia como continua y aparente. Refiriéndose a esta relación de continuidad dice la Corte de Cancillería de New Jersey en el caso de Larsen v. Peterson, 30 Atl. 1094:
“Mr. Gale, en la última edición de su libro (Gale, Easem. (4* ed. inglesa 1868, páginas 87-89, párrafos 50, 52), establece la conclusión de que la pauta para apreciar la continuidad es que debe haber una alteración en la cualidad o disposición de la tenencia que se intenta adquirir y que es en su naturaleza permanente, e imprime a dicha tenencia cualidades peculiares y hace que una parte dependa en cierto grado de otra. No exige este medio de comprobar la ser-vidumbre, aplicado al curso del agua, que ella discurra por sí misma continuamente. Lo esencial es que el aparato artificial por el cual circula el agua sea de naturaleza permanente. Con el propósito de poner de relieve esta cualidad de permanencia es que el sabio autor contrasta esta clase de servidumbres con una de paso, cuyo goce de-pende de la intervención material del hombre a cada instante que la utiliza. Ahora bien, lo que esta oración significa es que el gravamen de la servidumbre en el caso de una servidumbre de paso no se siente por el predio sirviente sino en el momento y cada vez que se usa. Una estructura permanente, o alteración del predio sirviente, no es un elemento necesario para tal servidumbre de paso. Y por la ex-presión de intervención del hombre cada vez que se usa, no se ha querido significar otra cosa que una intervención en el predio sir-viente al penetrar en él según ha quedado demostrado no solamente por los derechos ordinarios de paso, sino también por tales derechos de paso con opción a tomar algo del predio sirviente, como ocurre en el caso de Polden v. Bastard, 4 Best & S. 258, L. R. 1 Q. B. 156.”
Tanto Mr. Gale como la Corte de New Jersey demuestran en su razonamiento que si se hubiesen hallado en presencia de una servidumbre de vía que requiere colocación de rieles y traviesas sobre el terreno y cierta alteración en la propie-dad para que puedan cruzar las locomotoras y los trenes, ha-brían resuelto que la misma es una servidumbre que tiene ca-*230rácter de continuidad. La servidumbre de paso discontinua a que se refiere el tribunal de New Jersey es aquélla que no requiere para su uso una estructura permanente y alteración del predio que presta el servicio. Esta servidumbre de vía se liaee sentir en el predio sirviente de una manera cons-tante por medio de la vía férrea allí construida y no pre-cisamente cada vez que se usa la servidumbre. Tampoco se interviene en el predio referido, al penetrar en él, sino que se está interviniendo continuamente, desde el instante en que se construya la vía.
Los comentaristas españoles Scaevola y Manresa convie-nen en que la servidumbre ordinaria de paso es discontinua, pero ¿qué dirían estos comentaristas si tuviesen que emitir su juicio acerca de esta nueva modalidad de la servidumbre de paso? A nuestro juicio sus argumentos demuestran cla-ramente cuál sería su criterio sobre el particular. El trata-dista Filippis opina que cuando el dueño del predio que usa la servidumbre construye un puente para ejercitar el paso, la servidumbre se convierte en continua y aparente y puede adquirirse por prescripción. Eefiriéndose a esta opinión del comentarista italiano, dice el Sr. Manresa:
‘ ‘ Comentando Filippis el Código civil italiano, cuyos artículos 629 al 631 son iguales a los 537, 538 y 539 del nuestro, cree que cuando no pueda dudarse dél asentimiento a la servidumbre por parte del dueño del predio sirviente todas las servidumbres deben estimarse susceptibles de ser adquiridas por prescripción. Cita al efecto dos ejemplos. El primero, que no vemos inconveniente en admitir, se refiere a la servidumbre de paso. El simple hecho de pasar por la ñnca de otro, aunque sea desde tiempo inmemorial, no basta a establecer la servidumbre; pero si el dueño del supuesto predio dominante cons-truye un puente para ejercitar él paso-, desde ese momento la servi-dumbre discontinua de paso se ha convertido en contimcco y aparente, y puede adquirirse por prescripción; sin que pueda objetarse que sólo se adquirirá el derecho de tener el puente y no el derecho de pasar, porque el puente es medio exclusivamente destinado para el paso, y en el tiempo necesario para prescribir, forzosamente ha de-bido observar el dueño del predio sirviente que se destinaba al paso *231y que se pretendía imponer una verdadera servidumbre.” 4 Man-resa, 556.
Mantesa no tiene inconveniente en admitir el criterio de Filippis sobre la servidumbre de paso, y por lo tanto está de acuerdo en que cuando se construye un puente para ejer-citar el paso, la servidumbre discontinua se convierte en continua y aparente. Y preguntamos nosotros, ¿qué diferencia existe entre una vía férrea fija y permanente por donde circu-lan trenes y locomotoras y la construcción de un puente para proporcionar el paso? Si el puente hace que la servidumbre adquiera el carácter de continua y aparente, ¿por qué no la vía férrea construida sobre el terreno?
Scaevola, en sus Comentarios al Código Civil, se expresa así:
“Las servidumbres aparentes llevan consigo todos los requisitos indispensables de la posesión. Reúnen la publicidad, porque el signo es la autorización de la servidumbre que equivale a aquella cualidad. Todo signo exterior de una servidumbre está indicando que allí existe ésta, y, por consiguiente, no puede menos de reputarse pública la posesión de una servidumbre de esta clase. Quien abre una ventana o construye un acueducto sobre el fundo ajeno, no cabe pensar que procede clandestinamente, porque ambos signos pueden ser vistos por el propietario de aquél; hay publicidad en el sentido que tiene esta palabra en materia de posesión.
“La permanencia del signo lleva aparejada la constancia, la con-tinuidad del derecho. ¿Qué más continuidad puede exigirse? ¿No revela dicho signo el ejercicio de la servidumbre y la posibilidad de practicar éste siempre que se quiera? ¿Por qué no' admitir la pres-cripción a pretexto de que por virtud de la discontinuidad se ignora si se intenta o no adquirir la posesión de la servidumbre ? Si se trata de una servidumbre discontinua, claro es que su ejercicio no ha de ser continuo; ¿por qué ha de exigirse éste? Además, el mismo Có-digo no afirma la continuidad como un principio absoluto; por el contrario, acepta la discontinuidad de hecho. Proclámalo abierta-mente el art. 1944, conforme al cual, la posesión se interrumpe na-turalmente cuando por cualquier causa se cesa en ella por más de un año. Ahora bien, si no obsta a la posesión la interrupción de un año o menos de un año, ¿ por qué se ha de exigir la continuidad abso-*232luta, la propiamente tal, respecto de las servidumbres?” 10 Scaevola, 260, 261.
Así se expresan los comentaristas españoles. Como ya hemos dicho, el Tribunal Supremo de España no ha tenido oportunidad de emitir su juicio acerca de esta nueva modali-dad de la servidumbre de paso, pero si se estudia esta cues-tión a la luz de sus numerosas decisiones en materia de ser-vidumbres, quizá no sería aventurado decir que su criterio no se apartaría del sostenido hasta ahora por los citados comen-taristas. Para nosotros la cuestión no ofrece grandes dificul-tades. Basta aplicar en este caso los principios generales de derecho en materia de servidumbres para que surja la inevitable conclusión de que nos hallamos en presencia de una ser-vidumbre de vía continua y aparente, adquirida por pres-cripción.
Opinamos que ha debido confirmarse la sentencia apelada. Estoy autorizado para decir que el Juez Asociado Sr. Hutchi-son está conforme con esta opinión.